Citation Nr: 1513802	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a scar of the left eyebrow, claimed as secondary to service-connected shingles.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected shingles.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected shingles.

5.  Entitlement to an increased rating for bursitis and tendonitis of the right hip, currently evaluated as 10 percent disabling, to include restoration of a previously assigned 30 percent rating.  

6.  Entitlement to an increased rating for a right ankle disability, status post fracture with slight deformity of the medial malleolus, currently evaluated as 10 percent disabling, to include restoration of a previously assigned 20 percent rating.  

7.  Entitlement to a disability rating in excess of 30 percent for depressive disorder.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include restoration of a previously assigned TDIU.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.W.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of December 2012, May 2014, and December 2014 of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The December 2012 rating decision reduced the Veteran's ratings for her service-connected ankle and right hip disabilities, and it denied service connection for a low back disability, for peripheral neuropathy of the bilateral upper and lower extremities, and for a left eyebrow scar.  In the May 2014 rating decision, the RO discontinued the Veteran's previously assigned TDIU rating.  In the December 2014 decision, the RO denied an increased rating for the Veteran's psychiatric disorder.  

The Veteran and her spouse (G.W.) appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

The matter of the reduction in the assigned disability rating for the Veteran's service-connected right hip and right ankle disabilities does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  The reduction in this case stems from the Veteran's claim for entitlement to specially adapted housing or a special home adaptation grant, not from an increased rating claim.  

That said, at the June 2014 hearing, the VLJ who conducted the hearing took testimony on the issue of entitlement to increased ratings for right hip and right ankle disabilities.  As the Board has taken testimony and developed the issue of entitlement to increased ratings, it deems these issues properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

Further, though her May 2013 substantive appeal did not explicitly include the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities (the May 2013 filing only mentioned the left side), as the VLJ took testimony regarding both left and right upper and lower extremities, this expanded issue is before the Board as well.  Id.  

All issues in this case excepting the restoration issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO granted the Veteran's claims for increased ratings for her service-connected right hip and ankle disabilities, increasing them to 30 and 20 percent respectively.  

2.  In a December 2012 rating decision, the RO reduced the Veteran's ratings for her right hip and right ankle disabilities to 10 percent each.   

3. At the time of the reduction, the evidence failed to show a material improvement in the service-connected right hip or right ankle disabilities, or that any material improvement was reasonably certain to be maintained under the ordinary condition of life.


CONCLUSIONS OF LAW

1.  The December 2012 reduction of the rating for a right hip disability was not proper, and restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.500, 3.501 (2014).

2.  The December 2012 reduction of the rating for a right ankle disability was not proper, and restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 3.500, 3.501 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To properly reduce a disability rating, VA must meet both procedural and substantive benchmarks.  

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  

Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In such cases, the regulation prescribes more stringent criteria that must be met before a rating may be reduced.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer, 2 Vet. App. at 277.

The Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored. Schafrath, 1 Vet. App. at 595. 

Significantly, the burden is on VA to show improvement and it is not on the Veteran as is the case in a typical increased rating claim.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105.

By way of background, the Veteran has long been service-connected for both a right hip and a right ankle disability.  These disabilities were each rated as 10 percent disabling prior to February 24, 2011.  On that date, the Veteran filed a claim for increased ratings for her right hip and right ankle disabilities.  After undergoing a VA examination in March 2011, the RO increased her ratings in an April 2011 rating decision.  The hip disability was increased to 30 percent, and the right ankle disability was increased to 20 percent.  

In September 2012, the Veteran filed a claim seeking specially adapted housing or a special home adaptation grant.  She underwent a VA examination related to this claim in October 2012, including examinations specific to her hip and ankle.  Based on the results of this examination, the RO denied her claim for specially adapted housing or a special home adaptation grant in a December 2012 rating decision.  The RO took the further step of reducing her ratings for her right hip and her right ankle.  Specifically, the RO noted that the Veteran gave inconsistent responses to the examiner, and that her subjective reports of pain were outweighed by the objective findings regarding her range of motion in both the ankle and the hip.  Accordingly, the RO reduced her ratings effective October 10, 2012, the date of her VA examination.  

Applying the aforementioned law to these facts, the Board finds that the procedural safeguards are not for application.  These requirements are only applicable when a reduction results in a reduction or discontinuance of compensation payments currently being made.  In the December 2012 rating decision on appeal, the RO also granted an increased rating for the Veteran's service-connected shingles.  This increased rating, when combined with the reduced ratings for the Veteran's hip and ankle, did not result in a reduction of payments to the Veteran.  Accordingly, a proposed reduction and pre-reduction notice to the Veteran was not required.  

That said, the RO's reasoning falls far short of the substantive requirements for a reduction.  Though the Veteran's 30 and 20 percent ratings for her hip and ankle had been in effect for less than two years, the RO was nevertheless required to make a finding that the Veteran's disabilities had improved.  38 C.F.R. § 3.344(c).  Neither the RO nor the examiner from the October 2012 examination made such a finding.  Indeed, the RO's determination seems solely based on the discrepancies noted by the examiner regarding the Veteran's effort in performing range of motion testing.  While this may be a reason to require further examination, to reduce a rating based on one examination alone (and without discussion of any related VA treatment records or previous examinations) is not consistent with VA law and regulations.  

Because the RO's reduction did not meet the substantive requirements, the reductions are improper.  Accordingly, the reductions must be vacated and the prior ratings restored.  


ORDER

Restoration of a 30 percent rating for bursitis and tendonitis of the right hip is granted, effective October 10, 2012.  

Restoration of a 20 percent rating for right ankle disability, status post fracture with slight deformity of the medial malleolus, is granted, effective October 10, 2012.  



REMAND

The Veteran's remaining claims must be remanded.  

First, with respect to her lumbar spine claim, the RO denied service connection based on the results of a November 2012 VA examination.  The examiner there determined that the Veteran's current low back disability was not secondary to her service-connected right ankle disability, right hip disability, or complex regional pain syndrome of the right leg.  The examiner, however, did not discuss whether the Veteran's back disability was aggravated by her service-connected disabilities.  The opinion is inadequate, and a new examination and opinion are required.  

With regard to the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Veteran underwent a VA examination in November 2012.  The examiner did not diagnose the Veteran as suffering from peripheral neuropathy.  The RO relied on this lack of a diagnosis in its December 2012 decision denying the Veteran's claims.  

That said, an earlier August 2011 VA treatment record reflects a diagnosis of herpetic neuralgia.  Such a diagnosis is consistent with the Veteran's contention that she suffers from a nerve condition secondary to her service-connected shingles.  The RO did not address this diagnosis in its rating decision, nor did the examiner note this diagnosis in her examination.  Given this evidence of a diagnosis close in time to the Veteran's claim, a new examination is required.  

With regard to the Veteran's claim for a scar on her left eyebrow, the VA examinations have been inconsistent in stating whether the Veteran currently has a scar or any residual disability on her face resulting from her shingles, or if present, whether such disability is related to a non-service connected disability.  A new examination to determine the nature and etiology of the Veteran's claimed scar is required before the Board may make a decision.  

With regard to the Veteran's right hip and ankle claims, the Board has restored her previous ratings for these claims.  At her June 2014 hearing and in letters to the RO, the Veteran contends that her disabilities have increased in severity.  In light of her testimony and the fact that the October 2012 examination is deemed inadequate, a new examination to determine the severity of her service-connected disabilities is required.  

Finally, with respect to the claims for an increased rating for a psychiatric disorder and for entitlement to or restoration of a TDIU, the Veteran filed substantive appeals on these issues after the June 2014 hearing for the other issues in this case.  On both of her timely substantive appeals, the Veteran requested the opportunity to present testimony before a member of the Board at a video conference hearing.  As no such hearing has been held, these claims must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video conference hearing regarding the issues of entitlement to an increased rating for a psychiatric disorder and entitlement to or restoration of a TDIU.  The VLJ who conducts this hearing should note that a separate VLJ has already conducted a hearing regarding the other issues in appellate status.  

2.  Obtain the Veteran's VA treatment records dated from March 2015 and thereafter and associate them with her claim file.  

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional, but not by the examiner who performed the November 2012 examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability is proximately due to or the result of her service-connected right ankle, right hip, and complex regional pain syndrome of the right leg?

b)  Is it at least as likely as not that the Veteran's current low back disability is aggravated by her service-connected right ankle, right hip, and complex regional pain syndrome of the right leg?  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the low back disability prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA nerves examination by an appropriate medical professional, but not by the examiner who performed the November 2012 examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

After examining the Veteran, the examiner is to answer the following questions:

a)  Does the Veteran currently suffer from peripheral neuropathy of the bilateral upper and lower extremities, including herpetic neuralgia?  Has she suffered from this disability at any time since her October 2012 claim?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed nerve disability of the upper or lower extremities is proximately due to or the result of her service-connected shingles?

c)  Is it at least as likely as not that any diagnosed nerve disability of the upper or lower extremities is aggravated by her service-connected shingles?  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the nerve disability prior to aggravation by the service-connected shingles.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA skin examination by an appropriate medical professional, but not by any examiner who has previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

After examining the Veteran, the examiner is to answer the following questions:

a)  Does the Veteran have a scar on her left eyebrow?  Does the Veteran has any other scar, disfigurement, or similar disability on any part of her face?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified scar, disfigurement, or disability of the Veteran's left eyebrow or face is proximately due to, the result of, or aggravated by her service-connected shingles?  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the scar prior to aggravation by the service-connected shingles.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA examination by an appropriate medical professional, but not by any examiner who has previously examined the Veteran, to determine the current nature and severity of her service-connected right hip and right ankle disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

7.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


